Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species J (Figs. 31 - 36) in the reply filed on 08/05/2022 is acknowledged.  The traversal is on the ground(s) that although the Species are alleged to include mutually exclusive characteristics, that there would not be a serious search burden.  This is not found persuasive because each of the mutually exclusive aspects of the Species would require a different text search and thus a burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/614,734, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application 12/614,734 does not disclose the pin bores and pins of claims 51 and 52.  Accordingly, the effective filing date of claims 51 and 52 is 05/08/2011. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49 - 50, 55 - 56 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation "the lower portion of the saddle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination claim 49 will be read as “a lower portion of the saddle”. 
Claims 55, 56 and 60 recites “the screw”.  It is unclear if the screw is the same as or different than the bone fastener.  For purposes of examination it is assumed to be the same.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 41 - 48, 53-54,56-57 and 59 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Abdou (US 2014/0180436 A1).

Regarding claim 41, Abdou discloses a bone anchor (Abstract, Fig. 4) comprising: 
a bone fastener (paragraph [0088], ref. 425, Fig. 4) including a head and a shank (Fig. 6 shows a head ref. 610 and a shank ref. 605); 
a connecting arm (paragraph [0088], ref. 420, Fig. 5) including a central bore extending along a longitudinal axis (the bore is formed by upright arms ref. 815, best shown in Fig. 8B and Fig. 11 shows a longitudinal axis common to the saddle and connecting arm) and a central cavity to hold the head of the bone fastener with the shank extending through a distal portion of the central bore (ref. 807); and 
a saddle (paragraph [0088], refs. 405, 410, Fig. 5) defining a bore that extends along the longitudinal axis (Fig. 16 shows a bore formed by the upright arms of the saddle) and a cavity that is configured to receive the head of the bone fastener upon assembly with the connecting arm (Fig. 16), the bore being configured to allow for engagement with the head of the shank (Fig. 16), the saddle coupled at a distal end portion to the connecting arm via a coupling (paragraph [0093] discloses a coupling via rails ref. 820) enabling movement about the longitudinal axis of the saddle relative to the connecting arm (paragraph [0105] and Fig. 18B shows movement “S” relative to the longitudinal axis).

Regarding claim 42, Abdou discloses the anchor of claim 41, wherein the coupling between the connecting arm and the saddle enables rotation about the longitudinal axis of the saddle relative to the connecting arm (as shown in Fig. 18B, the movement “S” of the saddle component ref. 410 is curved, thus considered a rational movement in addition the clearances, “A” and “B” allow for some movement which may also allow for some planar rational movement about the longitudinal axis).  

Regarding claim 43, Abdou discloses the anchor of claim 41, wherein the cavity of the saddle is defined to provide clearance enabling translation of the saddle relative to the head of the bone fastener and transverse to the longitudinal axis of the saddle (paragraphs [0099-101] and Fig. 18B disclose clearances to allow ref. 410 of the saddle to translate relative to the head).  
	
Regarding claim 44, Abdou discloses the anchor of claim 41, wherein the saddle includes an upper portion (ref. 405) and a lower portion (ref. 410), wherein the cavity is defined in the upper portion of the saddle (Fig. 7A), and wherein the cavity of the upper portion of the saddle is defined to provide clearance to enable translation of the upper portion of the saddle relative to the lower portion of the saddle and transverse to the longitudinal axis of the saddle (paragraphs [0099-101] and Fig. 18B disclose clearances to allow ref. 410 of the saddle to translate relative to the head).  

Regarding claim 45, Abdou discloses the anchor of claim 44, wherein the connecting arm is configured to allow the top portion of the saddle to translate relative to the lower portion of the saddle (Fig. 18B, “S”).  

Regarding claim 46, Abdou discloses the anchor of claim 45, wherein the connecting arm includes an upper portion (refs. 815) and a lower portion (ref. 805), wherein the upper portion is configured to allow the upper portion of the saddle to move relative to the upper portion of the connecting arm (the smooth inner walls and clearances allow for movement “S”).  

Regarding claim 47, Abdou discloses the anchor of claim 46, wherein the connecting arm includes at least one friction surface between the upper portion of the saddle and the upper portion of the connecting arm, wherein the at least one friction surface is capable of providing increased control of the movement of the upper portion of the saddle relative to the upper portion of the connecting arm (the rails, dovetail connection, of the connecting arm relative to the upper portion of the saddle provide a guided pathway for the lower portion of the saddle.  The connection is considered to be a frictional connection since the surfaces contact each other).  

Regarding claim 48, Abdou discloses the anchor of claim 46, wherein the lower portion of the saddle is immovably coupled relative to the connecting arm (once fully locked via the set screw, the lower portion will be immovably coupled relative to the connecting arm).  

Regarding claim 53, Abdou discloses the anchor of claim 41, wherein the saddle includes arms extending proximally defining an opening that is configured to receive a connecting rod (Fig. 17), wherein the opening defined by the arms of the saddle includes a pair of U-shaped slots, and wherein the connecting rod extends along the direction transverse to the longitudinal axis when the connecting rod is disposed in the U-shaped slots (Fig. 17).  

Regarding claim 54, Abdou discloses the anchor of claim 53, wherein the arms of the saddle include internal threads configured to engage external threads on a set screw to couple the connecting rod to the saddle (Fig. 10, ref. 915).  

Regarding claim 56 (as best understood), Abdou discloses the anchor of claim 41, wherein the screw includes an upper portion with a driver connection feature (Fig. 17 shows a hex socket), and further includes a lower portion that is shaped to allow for movement of the bone fastener relative to the longitudinal axis of the saddle (the spherical lower portion of the head allows for angulation relative to the longitudinal axis).

Regarding claim 57, Abdou discloses a bone anchor (Abstract, Fig. 4) comprising: 
a bone fastener (paragraph [0088], ref. 425, Fig. 4) including a head and a shank (Fig. 6 shows a head ref. 610 and a shank ref. 605); 
a connecting arm (paragraph [0088], ref. 420, Fig. 5) including a central bore extending along a longitudinal axis (the bore is formed by upright arms ref. 815, best shown in Fig. 8B) and a central cavity to hold the head of the bone fastener with the shank extending through a distal portion of the central bore (ref. 807); and 
a saddle (paragraph [0088], refs. 405, 410, Fig. 5) including an upper portion (ref. 405) and a lower portion (ref. 410), the upper portion defining a bore that extends along the longitudinal axis and a cavity that is configured to receive the head of the bone fastener upon assembly with the connecting arm (Fig. 16), the bore being configured to allow for engagement with the head of the shank (Fig. 16), the saddle coupled at a distal end portion to the connecting arm via a coupling enabling movement about the longitudinal axis of the saddle relative to the connecting arm (ref. 410 is able to move relative to the connecting arm, “S” as shown in Fig. 18B), wherein the cavity of the upper portion of the saddle is defined to provide clearance to enable translation of the upper portion of the saddle relative to the lower portion of the saddle and transverse to the longitudinal axis of the saddle (Fig. 18B, “S”), and wherein the connecting arm is configured to allow the upper portion of the saddle to translate relative to the lower portion of the saddle (Fig. 18B, “S”).

Regarding claim 59, Abdou discloses a bone anchor comprising: 
a bone fastener (paragraph [0088], ref. 425, Fig. 4) including a head and a shank (Fig. 6 shows a head ref. 610 and a shank ref. 605); 
a connecting arm (paragraph [0088], ref. 420, Fig. 5) including a central bore extending along a longitudinal axis (the bore is formed by upright arms ref. 815, best shown in Fig. 8B) and a central cavity to hold the head of the bone fastener with the shank extending through a distal portion of the central bore (ref. 807); and 
a saddle (paragraph [0088], refs. 405, 410, Fig. 5) defining a bore that extends along the longitudinal axis and a cavity that is configured to receive the head of the bone fastener upon assembly with the connecting arm (Fig. 16 shows a bore defined by upstanding arms and fully capable of receiving a rod and cavity to receive the head), the bore being configured to allow for engagement with the head of the shank (Fig. 16), the saddle coupled at a distal end portion to the connecting arm via a coupling enabling translation of the saddle relative to the connecting arm (ref. 410 is able to translate relative to the connecting arm when the connecting arm is connected to ref. 405 via rails) and transverse to the longitudinal axis of the saddle (Fig. 18B, “S”), wherein the saddle includes arms extending proximally defining an opening that is configured to receive a connecting rod (Fig. 17), 
wherein the opening defined by the arms of the saddle includes a pair of U-shaped slots, and wherein the connecting rod extends along the direction transverse to the longitudinal axis when the connecting rod is disposed in the U-shaped slots (Fig. 17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 49, 50 and 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdou (US 2014/0180436 A1) in view of Gephart et al. (US 2010/0204735 A1).

Regarding claim 49 (as best understood), Abdou discloses the anchor of claim 41, except wherein the (a) lower portion of the saddle (ref. 405) includes an angle slot that is capable of enabling the bone fastener to articulate at a greater first angle in a first direction relative to the longitudinal axis of the saddle and a lesser second angle in a second, different direction relative to the longitudinal axis of the saddle.  

Regarding claim 58, Abdou discloses the bone anchor of claim 57, except wherein the saddle and the connecting arm each include an angle slot that is capable of enabling the bone fastener to articulate at a greater first angle in a first direction relative to the longitudinal axis of the saddle and a lesser second angle in a second direction relative to the longitudinal axis of the saddle, wherein the angle slot of the lower portion of the saddle and the angle slot of the connecting arm are aligned.

Gephart teaches an analogous anchor (Fig. 1A), comprising a lower portion of a saddle (Fig. 1A, ref. 17) having an angled slot that is capable of enabling the bone fastener to articulate at a greater first angle in a first direction relative to the longitudinal axis of the saddle (paragraph [0036], ref. 71, Fig. 2A) and a lesser second angle in a second, different direction relative to the longitudinal axis of the saddle (Fig. 3, ref. 71a). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lower portion of the saddle and connecting arm (since both the saddle and connecting arm house the head of the bone anchor) of Abdou, such that the lower portion of the saddle and the lower portion of the connecting arm include an angle slot that is capable of enabling the bone fastener to articulate at a greater first angle in a first direction relative to the longitudinal axis of the saddle and a lesser second angle in a second, different direction relative to the longitudinal axis of the saddle, as taught by Gephart, for the purpose of allowing for wider angle to meet a patient’s anatomy requirements without sacrificing the holding strength of the saddle (paragraph [0002]). 

Regarding claim 50, Abdou in view of Gephart discloses the anchor of claim 49, wherein the connecting arm includes an angle slot that is capable of enabling the bone fastener to articulate at a greater first angle in a first direction relative to the longitudinal axis of the saddle and a lesser second angle in a second, different direction relative to the longitudinal axis of the saddle, wherein the angle slot of the lower portion of the saddle and the angle slot of the connecting arm are aligned (as taught by Gephart, the components that house the head of the bone anchor comprise a wide angled slot and an oppose narrower angled slot).  

Claims 51 - 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdou (US 2014/0180436 A1) in view of Tornier (US 2009/0076552 A1). 

Regarding claim 51, Abdou discloses the anchor of claim 41, except wherein the saddle includes at least one pin bore defining a passageway extending transverse to the longitudinal axis, wherein the at least one bore is capable of receiving at least one corresponding pin.  

Tornier teaches an analogous anchor comprising a saddle (Fig. 2, ref. 6) and a connecting arm (Fig. 2, ref. 17), wherein the saddle includes at least one pin bore (ref. 15) defining a passageway extending transveres to a longitudinal axis (Fig. 2), wherein the at least one bore is capable of receiving at least one corresponding pin (refs. 20, 21).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the rails (dovetail connection) of Abdou for the pinned connection as taught by Tornier, for the purpose of retaining the connecting arm relative to the saddle (paragraph [0048]).  

Regarding claim 52, Abdou in view of Tornier discloses the anchor of claim 51, wherein the at least one pin bore extends adjacent to a receiver surface of the saddle from a first side of the distal end of the saddle to a second side of the saddle (Tornier, the pin bores extend from a first side of an arm to a second side of an arm).  

Claim 55 and 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdou (US 2014/0180436 A1) in view of Jackson (US 2013/0289631 A1). 

Regarding claim 55 (as best understood), Abdou discloses the anchor of claim 54, except wherein the screw includes a contact surface capable providing a frictional force to the connecting rod when the connecting rod is coupled to the saddle via the set screw.  

Regarding claim 60, Abdou discloses the bone anchor according to Claim 59, wherein the arms of the saddle include internal threads configured to engage external threads on a set screw to couple the connecting rod to the saddle (Fig. 10, ref. 915), but is silent regarding that the screw includes a contact surface capable providing a frictional force to the connecting rod when the connecting rod is coupled to the saddle via the set screw.  

Jackson discloses an analogous bone anchor (Abstract) comprising a screw having a head with a contact surface (ref. 42) configured for providing a frictional force to a connection rod (ref. 21) (paragraph [0054]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the  head of the bone anchor of Abdou such that the top surface of head has a contact surface capable of providing a frictional force to the rod to aid in frictional positive mating engagement between the rod and the screw (paragraph [0054]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773